DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species IV in the reply filed on 9/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 and 3 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 7/8/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I-VI is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claims 1 and 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “at least two RF input/output pad electrodes through which the RF signals are inputted and outputted, a control-signal pad electrode through which the control signal is inputted, and a ground pad electrode connected to a ground are provided on or in a top surface of the semiconductor chip, the at least two RF input/output pad electrodes are connected to the switch circuit, the control-signal pad electrode and the ground pad electrode are connected to the control circuit, the switch module further comprises: at least two RF input/output wires that are bonding wires connecting the at least two RF input/output pad electrodes and the at least two RF input/output lead electrodes in a one-to-one relation; a control signal wire that is a bonding wire connecting the control-signal pad electrode and the control-signal lead electrode; and a ground wire that is a bonding wire connected to the ground pad electrode, and when looking at the switch module from a principal surface side of the substrate, the control-signal pad electrode, the control-signal lead electrode, and the control signal wire are disposed in a region on an opposite side, with respect to a boundary defined by a linear line along an extension direction of the ground wire, to a region in which at least one of the at least two RF input/output wires, the RF input/output pad electrode connected to at least one RF input/output wire, or the RF input/output lead electrode connected to the at least one RF input/output wire are dispose”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895